Notice of Pre-AIA  or AIA  Status
 	The present application 16/112,523, filed on 8/24/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
DETAILED ACTION
Response to Amendment
Claims 1-5,7-12,14-20 are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 1/3/2022 is entered.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
2/1/2022 has been entered
Drawings
The Drawings filed on 8/24/2018 are acceptable for examination purpose
.

Interview:
 	On 2/10/2022, a telephone call was made to applicant's Attorney TIFFANY B. HEALY Reg No. 57,912 discussed examiner’s amendment to claims 15,19.   The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-5,7-12,14-20



EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney TIFFANY B. HEALY Reg No. 57,912 on 2/10/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:





one or more processors;
memory in electronic communication with the one or more processors;
a first database page comprising a first row and a second row, wherein the first row comprises a first payload and the first payload comprises a current version of the first row;
an off-row page separate from the first database page;
 instructions that are executable by the one or more processors to: 
store information regarding a previous version of the first row within the first payload of the first row within the first database page when the relational database system utilizes an in-row scheme; and 
store the information regarding the previous version of the first row in the off-row page when the relational database system utilizes an off-row scheme, wherein the off-row page is separate from the first database page; and
a storage policy stored in the memory, the storage policy defining when previous version information regarding the previous version of the first row within the first database page is stored in accordance with the in-row scheme and when the previous version information regarding the previous version of the first row within the first database page is stored in accordance with the off-row scheme;
	determine a minimum useful transaction identifier for the relational database system;

	delete the previous version information if the transaction identifier is less than the minimum useful transaction identifier.
2.	(Previously Presented) The relational database system of claim 1, wherein the previous version information comprises a difference between the current version of the first row and the previous version of the first row.
3.	(Previously Presented) The relational database system of claim 1, wherein the previous version information comprises the previous version of the first row.
4.	(Previously Presented) The relational database system of claim 1, wherein the storage policy comprises:
at least one in-row scheme rule indicating that the in-row scheme is utilized when a difference between the previous version of the first row and the current version of the first row is less than a defined threshold; and
at least one off-row scheme rule indicating that the off-row scheme is utilized when the difference between the previous version of the first row and the current version of the first row is greater than the defined threshold, or when additional metadata of the row needs to be stored that cannot be stored in the first row.
5.	(Previously Presented) The relational database system of claim 1, further comprising additional instructions that are executable by the one or more processors to delete the previous version information that is no longer needed.

7.	(Previously Presented) The relational database system of claim 5, wherein the off-row page stores a plurality of different instances of the previous version information, wherein the plurality of different instances of the previous version information correspond to different rows, wherein each instance of the previous version information is associated with a different transaction identifier, and wherein the additional instructions are also executable by the one or more processors to:
determine a minimum useful transaction identifier for the relational database system;
determine a maximum transaction identifier for the off-row page;
compare the minimum useful transaction identifier for the relational database system with the maximum transaction identifier for the off-row page; and
deallocate the off-row page if the maximum transaction identifier for the off-row page is less than the minimum useful transaction identifier for the relational database system.
8.	(Previously Presented) The relational database system of claim 1, further comprising:
a plurality of database pages stored in the memory;
at least one page free space (PFS) page stored in the memory, wherein the at least one PFS page comprises a record for each of the plurality of database pages, and wherein the record associated with the first database page indicates whether the first 
instructions stored in the memory, the instructions being executable by the one or more processors to update an indicator corresponding to the first database page when a database transaction produces new previous version information for the first database page. 
9.	(Previously Presented) A method for implementing persistent version storage, comprising:
providing a storage policy, wherein the storage policy comprises at least one in-row scheme rule that defines when to store previous version information within a payload of a row of a database page, wherein the at least one in-row scheme rule defines that the previous version information is stored within the payload of the row of the database page when a difference between a previous version of the row and a current version of the row is less than a defined threshold, wherein the row includes the current version of the row, wherein the storage policy further comprises at least one off-row scheme rule that defines when to store the previous version information, wherein the at least one off-row scheme rule defines that the previous version information is stored in an off-row page separate from the database page when the difference between the previous version of the row and the current version of the row is greater than the defined threshold, and wherein the previous version information comprises information regarding the previous version of the row within the database page;
storing the previous version information within the payload of the row of the database page when the at least one in-row scheme rule is satisfied; and

determining a minimum useful transaction identifier for the relational database system;
comparing a transaction identifier associated with the first row with the minimum useful transaction identifier; and
deleting the previous version information if the transaction identifier is less than the minimum useful transaction identifier.
10.	(Previously Presented) The method of claim 9, wherein the previous version information comprises at least one of:
a difference between the current version of the row and the previous version of the row; or
the previous version of the row.
11.	(Previously Presented) The method of claim 9, wherein:
the at least one off-row scheme rule further defines that the previous version information is stored in an off-row page when additional metadata of the row needs to be stored that cannot be stored in the row.
12.	(Original) The method of claim 9, further comprising deleting previous version information that is no longer needed.
13.	(Canceled)

determining a minimum useful transaction identifier;
determining a maximum transaction identifier for the off-row page;
comparing the minimum useful transaction identifier with the maximum transaction identifier for the off-row page; and
deallocating the off-row page if the maximum transaction identifier for the off-row page is less than the minimum useful transaction identifier.
15.	(Currently Amended) A relational database system that implements persistent version storage, comprising:
one or more processors;
memory in electronic communication with the one or more processors;
a plurality of database pages stored in the memory;
a storage policy stored in the memory, wherein the storage policy comprises at least one in-row scheme rule that defines when an in-row scheme is utilized to store previous version information, and wherein the storage policy further comprises at least one off-row scheme rule that defines when an off-row scheme is utilized to store the previous version information, wherein the previous version information comprises information regarding a previous version of a row of a database page;
instructions stored in the memory, the instructions being executable by the one or more processors to:
store the previous version information within a payload of the row of the database page in accordance with the in-row scheme when an in-row scheme rule is satisfied; and

	determine a minimum useful transaction identifier;
	compare a transaction identifier associated with the row with the minimum useful transaction identifier; 
delete the previous version information if the transaction identifier is less than the minimum useful transaction identifier; and 
at least one page free space (PFS) page stored in the memory, wherein the at least one PFS page comprises a record indicating whether the database page contains any previous version information stored in the payload of the row within the database page and wherein the row includes a current version of the row.

16.	(Previously Presented) The relational database system of claim 15, wherein the previous version information comprises at least one of:
a difference between the current version of the row and the previous version of the row; or
the previous version of the row.




the at least one in-row scheme rule indicates that the in-row scheme is utilized when a difference between the previous version of the row and the current version of the row is less than a defined threshold; and
the at least one off-row scheme rule indicates that the off-row scheme is utilized when the difference between the previous version of the row and the current version of the row is greater than the defined threshold, or when additional metadata of the row needs to be stored that cannot be stored in the row.
18.	(Original) The relational database system of claim 15, wherein the instructions are additionally executable by the one or more processors to delete previous version information that is no longer needed.
19.	(Currently Amended) The relational database system of claim 15, wherein the instructions are additionally executable by the one or more processors to:
store the previous version information within the payload of the row of the database page in accordance with the in-row scheme based on the in-row scheme rule being satisfied;
update the record to indicate that the database page contains the previous version information in the payload of the row within the database page; and
determine, based on the record of the at least one PFS page, that the payload of the row within the database page contains the previous version information



20.	(Original) The relational database system of claim 15, wherein the instructions are additionally executable by the one or more processors to:
determine a minimum useful transaction identifier;
determine a maximum transaction identifier for the off-row page;
compare the minimum useful transaction identifier with the maximum transaction identifier for the off-row page; and
deallocate the off-row page if the maximum transaction identifier for the off-row page is less than the minimum useful transaction identifier.











Reasons for Allowance

 	Claims 1-5,7-12,14-20 are allowed.
	The following is an examiner’s statement of reasons:

	The prior art of  Levari et al., US Pub.No. 2015/0227521 is directed to distributed databases particularly analyzing data related to transactions between application and plurality data storage system. The prior art of Levari teaches analysis results may be used to produce a set of rules for identifying logical data chunks.  A logical data chunk may include at least a portion a data set stored in the plurality of data storage systems. A data distribution policy may be defined based on the set of rules. A data distribution policy may include distribution rules for distribution of portions of data in data sets across a plurality of data storage systems (Abstract, 0006, fig 8-9)
	The prior art of Trumbull et al., US Pub.No. 20140095432 is directed to schema versioning, more specifically maintaining application version stores data along with transaction log in the log database.  When a situation with multiple simultaneously existing schemas occurs, the schemas and databases of the two different versions can be merged by creating a separate database for the new version of the schema, to be used by an upgraded version of the application. Since the device on which the upgraded application is installed no longer shares the same database instance as the devices with the older version, there is a version skew problem, in which changes to the data on one device are not automatically reflected on the other device. For example, changes made to a document on a mobile phone that uses the latest version are not reflected in a previous version of the application that runs on a tablet. Similarly, changes made on the tablet are stored in the database associated with the previous version, and 
	The prior art of Renkes et al., US Pub.No. 2012/0084274 is directed to distributed transaction management, more specifically database contains both row and column storage engines, and the transaction token includes a transaction identifier (TID) for identifying committed transactions and uncommitted transactions, further includes designating a last computed transaction with a computed identifier (CID), performing record-level locking of records of the database using the TID and CID to execute the transaction, and executing the plurality of transactions of the database with each transaction manager.(Abstract, 0004-0005, fig 2)
 	The prior art of Barber et al., US Pub.No. 2016/0350351 is directed to in-place updates with concurrent reads in a decomposed state in a data processing environment, more specifically, object associated with the write latch in a first data structure, update processor copies the first data structure to a storage structure. The update processor sets a history tuple sequence number (TSN) of the first data structure to point to a TSN of the copied first data structure. The update processor sets the version identifier of the first data structure to point to a transaction identification for the object, and unsets the write latch. The update processor updates one or more data portions of the first data structure. A reader processor reads the version identifier from the first data structure, and determines whether the version identifier of the first data structure is visible to the reader processor. Upon the version identifier of the first data structure being visible to the reader processor, the reader processor accesses the first 
	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to    the claims, remarks filed on 1/3/2022, further examiner’s amendment to claims 15, 19, the prior art of Levari et al., US Pub.No. 2015/0227521, Trumbull et al., US Pub.No. 20140095432, Renkes et al., US Pub.No. 2012/0084274, Barber et al., US Pub.No. 2016/0350351, do not disclose, make obvious or otherwise suggest the structure of applicant’s
“determine a minimum useful transaction identifier;
compare a transaction identifier associated with the row with the minimum useful transaction identifier; 
 	delete the previous version information if the transaction identifier is less than the minimum useful transaction identifier”, in claim 1,9,15

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-5,        7-8,10-12,14,16-20 being definite, enabled by the specification, and further limiting       to the independent claims are also allowable.






 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Srirama Channavajjala/Primary Examiner, Art Unit 2154